ACCEPTED
                                                                                        07-15-00094-CR
                                                                           SEVENTH COURT OF APPEALS
                                                                                     AMARILLO, TEXAS
                                                                                   6/15/2015 3:36:26 PM
                                                                                       Vivian Long, Clerk




                              NO. 07-15-00094-CR
                                                                  FILED IN
                                                           7th COURT OF APPEALS
STATE OF TEXAS                            §    IN THE SEVENTH    COURTTEXAS
                                                             AMARILLO,
                                          §                6/15/2015 3:36:26 PM
VS.                                       §    OF APPEALS       VIVIAN LONG
                                          §                        CLERK
KRISTOPHER DONALD MIXON                   §    OF THE STATE OF TEXAS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Kristopher Donald Mixon, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 251st Judicial District Court of Randall

County, Texas.

      2.    The case below was styled the State of Texas vs. Kristopher Donald

Mixon, and numbered 23963C.

      3.    Appellant was convicted of Possession of a Controlled Substance

(Penalty Group 1), a Second Degree Felony.

      4.    Appellant was assessed a sentence of eight (8) years in the Texas

Department of Criminal Justice – Institutional Division.

      5.    Notice of appeal was given on March 6, 2015.


                                          1
         6.    The clerk's record was filed on April 13, 2015; the reporter's record was

filed on May 15, 2015.

         7.    The appellate brief is presently due on June 15, 2015.

         8.    Appellant requests an extension of time of 30 days from the present

date, i.e. until July 15, 2015.

         9.    No extension to file the brief has been requested or received in this

cause.

         10.   Defendant is currently not incarcerated and is released on bond.

         11.   Appellant relies on the following facts as good cause for the requested

extension:

         Appellant’s counsel was appointed by the trial court to represent Appellant

after the trial of this cause. Appellate counsel did not represent the Appellant at the

trial. Appellant is indigent. The Court clerk’s record of the proceedings consists of

144 pages and the reporter’s record consists of 398 pages including exhibits.

Counsel has not had time to complete Appellant’s brief.

         WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File Appellant's Brief until July 15, 2015, and

for such other and further relief as the Court may deem appropriate.




                                            2
                                      Respectfully submitted,

                                      Easterwood, Boyd & Simmons, P.C.
                                      623 N. Main Street
                                      P.O. Box 273
                                      Hereford, TX 79045
                                      Tel: (806) 364-6801
                                      Fax: (806) 364-2526

                                         /s/ JAMES B. JOHNSTON
                                         James B. Johnston
                                         State Bar No. 10838200
                                         E-Mail: bryan@ebs-law.net
                                         Attorney for Kristopher Donald Mixon

                     CERTIFICATE OF COMPLIANCE

           The undersigned certifies that according to the WordPerfect word count
tool this document contains 480 words, exclusive of the items excepted by TEX. R.
APP. P. 9.4(i)(1).


                                        /s/ JAMES B. JOHNSTON
                                        Attorney for Appellant



                        CERTIFICATE OF SERVICE

      This is to certify that on June 15, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Randall

County, 2309 Russell Long Blvd., Suite 120, Canyon, Texas 79015, by facsimile

transmission to (806) 468-5566.


                                        /s/ JAMES B. JOHNSTON
                                        Attorney for Appellant

                                         3